Case 1:20-cv-01544-LO-MSN Document 11 Filed 05/06/21 Page 1 of 1 PageID# 27




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                        Alexandria Division



   Michael Star,

                           Plaintiff,
           V.

                                                              Case No. l:20-cv-01544
   Bank Associates Merchant Services, et                       Hon. Liam O'Grady
   al.

                           Defendants.



                                               ORDER


       Before the Court is Plaintiff Michael Star's Complaint against Defendants Bank Associates

Merchant Services, Dimitri Akhrin, and Todd J. Calabrese. Dkt. 1. The Complaint is hereby

DISMISSED for lack ofjurisdiction.

       This matter stems from a prior General District Court of Fairfax County ruling, which

Plaintiff claims awarded a judgment in his favor against Todd J. Calabrese. Dkt. 1 at 4. Plaintiff

asks this federal Court, in essence, to enforce that state court judgment. This is a state action in

which this federal Court has no proper role.

       Rather, Plaintiff should pursue the relief he seeks through the court that issued the

original judgment in his favor. Va. Code Ann. § 8.01-511(A). For this reason, PlaintlfTs

Complaint is hereby DISMISSED.

       It is SO ORDERED.




Mayie_,2021                                                    Liam O'Grs
Alexandria, Virginia                                           United Statest)istrict Judge
